Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard Allen Smith, Jr., appeals the district court’s “Order Reducing Term of Imprisonment as a Result of Amended Guideline Range Pursuant to [U.S. Sentencing Guidelines Manual § ] 1B1.10 [ (2008) ].” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Smith, No. 2:00-er-00007-FPS-JES-l (N.D.W.Va. Nov. 3, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.